 


110 HR 6594 IH: James Zadroga 9/11 Health and Compensation Act of 2008
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6594 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2008 
Mrs. Maloney of New York (for herself, Mr. Nadler, Mr. Fossella, Mr. King of New York, Mr. Rangel, Mr. Engel, Mr. Towns, and Mr. Weiner) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act to extend and improve protections and services to individuals directly impacted by the terrorist attack in New York City on September 11, 2001, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the James Zadroga 9/11 Health and Compensation Act of 2008. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Emergency funding. 
Title I—World Trade Center Health Program 
Sec. 101. World Trade Center Health Program.
 
Title XXX—World Trade Center Health Program 
Subtitle A—Establishment of Program; Advisory and Steering Committees 
Sec. 3001. Establishment of World Trade Center Health Program within NIOSH. 
Sec. 3002. WTC Health Program Scientific/Technical Advisory Committee. 
Sec. 3003. WTC Health Program Steering Committees. 
Sec. 3004. Community education and outreach. 
Sec. 3005. Uniform data collection. 
Sec. 3006. Centers of excellence. 
Sec. 3007. Programs regarding attack at Pentagon. 
Sec. 3008. Entitlement authorities. 
Sec. 3009. Definitions. 
Subtitle B—Program of Monitoring and Treatment 
Part 1—For WTC Responders  
Sec. 3011. Identification of eligible WTC responders and provision of WTC-related monitoring services. 
Sec. 3012. Treatment of eligible WTC responders for WTC-related health conditions. 
Part 2—Community Program 
Sec. 3021. Identification of eligible WTC residents and other non-responders and provision of WTC-related monitoring services. 
Sec. 3022. Treatment of eligible WTC residents and other non-responders for WTC-related health conditions. 
Sec. 3023. Treatment of other individuals with WTC-related health conditions. 
Part 3—National Arrangement for Benefits for Eligible Individuals Outside New York 
Sec. 3031. National arrangement for benefits for eligible individuals outside New York. 
Subtitle C—Research into Conditions 
Sec. 3041. Research regarding certain health conditions related to September 11 terrorist attacks in New York City. 
Subtitle D—Programs of the New York City Department of Health and Mental Hygiene 
Sec. 3051. World Trade Center Health Registry. 
Sec. 3052. Mental health services. 
Title II—September 11 Victim Compensation Fund of 2001 
Sec. 201. Deadline extension for certain claims under September 11 Victim Compensation Fund of 2001. 
Sec. 202. Exception to single claim requirement in certain circumstances. 
Sec. 203. Immediate aftermath defined. 
Sec. 204. Eligible individuals to include eligible WTC responders and eligible WTC residents and other non-responders. 
Sec. 205. Limited coverage for additional individuals. 
Sec. 206. World Trade Center collapse and disaster rescue, recovery, debris removal, cleanup, remediation, and response indemnification.  
2.FindingsCongress finds the following: 
(1)Thousands of rescue workers who responded to the areas devastated by the terrorist attacks of September 11, local residents, office and area workers, and school children continue to suffer significant medical problems as a result of compromised air quality and the release of other toxins from the attack sites. 
(2)In a September 2006 peer-reviewed study conducted by the World Trade Center Medical Monitoring Program, of 9,500 World Trade Center responders, almost 70 percent of World Trade Center responders had a new or worsened respiratory symptom that developed during or after their time working at the World Trade Center; among the responders who were asymptomatic before 9/11, 61 percent developed respiratory symptoms while working at the World Trade Center; close to 60 percent still had a new or worsened respiratory symptom at the time of their examination; one-third had abnormal pulmonary function tests; and severe respiratory conditions including pneumonia were significantly more common in the 6 months after 9/11 than in the prior 6 months. 
(3)An April 2006 study documented that, on average, a New York City firefighter who responded to the World Trade Center has experienced a loss of 12 years of lung capacity. 
(4)A peer-reviewed study of residents who lived near the World Trade Center titled “The World Trade Center Residents’ Respiratory Health Study: New Onset Respiratory Symptoms and Pulmonary Function”, found that data demonstrated a three fold increase in new-onset, persistent lower respiratory symptoms in residents near the former World Trade Center as compared to a control population. 
(5)Previous research on the health impacts of the devastation caused by the September 11 terrorist attacks has shown relationships between the air quality from Ground Zero and a host of health impacts, including lower pregnancy rates, higher rates of respiratory and lung disorders, and a variety of post-disaster mental health conditions (including posttraumatic stress disorder) in workers and residents near Ground Zero. 
(6)A variety of tests conducted by independent scientists have concluded that significant WTC contamination settled in indoor environments surrounding the disaster site. The Environmental Protection Agency’s (EPA) cleanup programs for indoor residential spaces, in 2003 and 2005, though limited, are an acknowledgement that indoor contamination continued after the WTC attacks. 
(7)The United States Geological Survey (USGS) reported on November 27, 2001 that certain outdoor dust samples collected by the agency in September 2001 at Varick and Houston Streets (approximately 1.2 miles north of Ground Zero) registered higher than 11 on the pH scale, a level the USGS characterized as being as caustic as liquid drain cleaners. 
(8)According to both the EPA’s own Inspector General’s (EPA IG) report of August 21, 2003 and General Accountability Offices’s (GAO) report of September 2007, no comprehensive program has ever been conducted in order to characterize the full extent of WTC contamination, and therefore the full impact of that contamination—geographic or otherwise—remains unknown. 
(9)Such reports found that there has never been a comprehensive program to remediate WTC toxins from indoor spaces. Thus, area residents, workers and students may continued to be exposed to WTC contamination in their homes, workplaces and schools. 
(10)Because of the failure to release federally appropriated funds for community care, a lack of sufficient outreach, the fact that many community members are receiving care from physicians outside the current City-funded World Trade Center Environmental Health Center program and thus fall outside data collection efforts, and other factors, the number of community members being treated at the World Trade Center Environmental Health Center underrepresents the total number in the community that have been affected by exposure to Ground Zero toxins. 
(11)Research by Columbia University’s Center for Children’s Environmental Health has shown negative health effects on babies born to women living within 2 miles of the World Trade Center in the month following 9/11. 
(12)Federal funding allocated for the monitoring of rescue workers’ health is not sufficient to ensure the long-term study of health impacts of September 11. 
(13)A significant portion of those who have developed health problems as result of exposures to airborne toxins or other hazards resulting from the September 11, 2001, attacks on the World Trade Center have no health insurance, have lost their health insurance as a result of the attacks, or have inadequate health insurance. 
(14)The Federal program to provide medical treatments to those who responded to the September 11 aftermath, and who continue to experience health problems as a result, was finally established more than five years after the attacks, but has no certain long-term funding. 
(15)Rescue workers and volunteers seeking workers compensation have reported that their applications have been denied, delayed for months, or redirected, instead of receiving assistance in a timely and supportive manner. 
(16)A February 2007 report released by the City of New York estimated that approximately 410,000 people were the most heavily exposed to the environmental hazards and trauma of the September 11 terrorist attacks. More than 30 percent of the Fire Department of the City of New York first responders were still experiencing some respiratory symptoms more than five years after the attacks and according to the report, 59 percent of those seen by the WTC Environmental Health Center at Bellevue Hospital (which serves non-responders) are without insurance and 65 percent have incomes less than $15,000 per year. The report also found a need to continue and expand mental health services. 
(17)Since the 5th anniversary of the attack (September 11, 2006), hundreds of workers a month have been signing up with the monitoring and treatment programs. 
(18)In April 2008, the Department of Health and Human Services reported to Congress that in fiscal year 2007 11,359 patients received medical treatment in the existing WTC Responder Medical and Treatment program for WTC-related health problems, and that number of responders who need treatment and the severity of health problems is expected to increase. 
(19)The September 11 Victim Compensation Fund of 2001 was established to provide compensation to individuals who were physically injured or killed as a result of the terrorist-related aircraft crashes of September 11, 2001. 
(20)The deadline for filing claims for compensation under the Victim Compensation Fund was December 22, 2003. 
(21)Some individuals did not know they were eligible to file claims for compensation for injuries or did not know they had suffered physical harm as a result of the terrorist-related aircraft crashes until after the December 22, 2003, deadline. 
(22)Further research is needed to evaluate more comprehensively the extent of the health impacts of September 11, including research for emerging health problems such as cancer, which have been predicted. 
(23)Research is needed regarding possible treatment for the illnesses and injuries of September 11. 
(24)The Federal response to medical and financial issues arising from the September 11 response efforts needs a comprehensive, coordinated long-term response in order to meet the needs of all the individuals who were exposed to the toxins of Ground Zero and are suffering health problems from the disaster. 
(25)The failure to extend the appointment of Dr. John Howard as Director of the National Institute for Occupational Safety and Health in July 2008 is not in the interests of the administration of such Institute nor the continued operation of the World Trade Center Medical Monitoring and Treatment Program which he has headed, and the Secretary of Health and Human Services should reconsider extending such appointment. 
3.Emergency fundingAmounts appropriated pursuant to this Act (other than amounts appropriated for the WTC Health Program Steering Committees or for the WTC Health Program Scientific/Technical Advisory Committee) are designated as emergency requirements and necessary to meet emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009. 
IWorld Trade Center Health Program 
101.World Trade Center Health ProgramThe Public Health Service Act is amended by adding at the end the following new title: 
 
XXXWorld Trade Center Health Program 
AEstablishment of Program; Advisory and Steering Committees 
3001.Establishment of World Trade Center Health Program within NIOSH 
(a)In generalThere is hereby established within the National Institute for Occupational Safety and Health a program to be known as the World Trade Center Health Program (in this title referred to as the WTC program) to provide medical monitoring and treatment benefits— 
(1)to eligible emergency responders and recovery and clean-up workers (including those who are Federal employees) who responded to the September 11, 2001, terrorist attacks on the World Trade Center; and 
(2)to residents and other building occupants and area workers in New York City who were directly impacted and adversely affected by such attacks. 
(b)Components of ProgramThe WTC program includes the following components: 
(1)Medical monitoringMedical monitoring under sections 3011 and 3021, including screening, clinical examinations, and long-term health monitoring and analysis for individuals who were likely to have been exposed to airborne toxins that were released, or to other hazards, as a result of the September 11, 2001, terrorist attacks on the World Trade Center. 
(2)Treatment for wtc-related conditionsProvision under sections 3012, 3022, and 3023 of treatment and payment, subject to the provisions of subsection (d), for all medically necessary health and mental health care expenses (including necessary prescription drugs) of individuals with a WTC-related health condition. 
(3)OutreachEstablishment under section 3004 of an outreach program to potentially eligible individuals concerning the benefits under this title. 
(4)Uniform data collectionCollection under section 3005 of health and mental health data on individuals receiving monitoring or treatment benefits, using a uniform system of data collection. 
(5)Research on wtc conditionsEstablishment under subtitle C of a research program on health conditions resulting from the September 11, 2001, terrorist attacks on the World Trade Center. 
(c)No cost-sharingMonitoring and treatment benefits are provided under subtitle B without any deductibles, copayments, or other cost-sharing to an eligible WTC responder or any eligible WTC resident or other non-responder. 
(d)Payor 
(1)In generalExcept as provided in paragraphs (2) and (3), the cost of monitoring and treatment benefits provided under subtitle B shall be paid for by the WTC program. 
(2)Workers’ compensation paymentPayment for treatment under subtitle B of a WTC-related condition in an individual that is work-related shall be reduced or recouped to the extent that a payment is made under a workers’ compensation law or plan of the United States or a State for such treatment. 
(3)Health insurance coverage 
(A)In generalIf an individual has a WTC-related condition that is not work-related and has health coverage for such condition through any public or private health plan, the WTC program shall be secondary payor with respect to the payment for items and services for such condition to the extent such items and services are covered under such plan and such plan has an arrangement with the health care provider or facility allowing such payment. 
(B)Billing health planIn the case described in subparagraph (A), the Clinical Center of Excellence providing the items or services involved shall bill the public or private health plan for such items or services. The health plan shall be responsible for payment for such items or services to the extent that the health plan has or had a responsibility under the terms of coverage of that health plan to make such payment with respect to such items or services. If the health plan refuses to make such payment to such Clinical Center, the WTC Program Administrator shall seek to recover such payment with respect to the item or service involved to the extent it is demonstrated that the health plan has or had a responsibility to make payment with respect to such item or service. 
(C)Remaining costs under titleAny costs for such covered items and services that are not reimbursed by such health plan, due to the application of deductibles, copayments, coinsurance, other cost-sharing, or otherwise, are reimbursable under this title to the extent that they are covered under the WTC program. 
(4)Work-related describedFor the purposes of this subsection, a WTC-related condition diagnosed in an eligible WTC responder, or in an individual who qualifies as an eligible WTC resident or other non-responder on the basis of being a rescue, recovery, clean-up worker, or area worker, shall be treated as a condition that is work-related. 
(e)Quality assurance and monitoring of clinical expenditures 
(1)Quality assuranceThe WTC Program Administrator working with the Clinical Centers of Excellence shall develop and implement a quality assurance program for the medical monitoring and treatment delivered by such Centers of Excellence and any other participating health care providers. 
(2)Fraud preventionThe WTC Program Administrator shall develop and implement a program to review the program’s health care expenditures to detect fraudulent or duplicate billing and payment for inappropriate services. Such program shall be similar to current methods used in connection with the Medicare program under title XVIII of the Social Security Act. This title is a Federal health care program (as defined in section 1128B(f) of such Act) and is a health plan (as defined in section 1128C(c) of such Act) for purposes of applying sections 1128 through 1128E of such Act. 
(f)WTC Program AdministrationThe WTC program shall be administered by the Director of the National Institute for Occupational Safety and Health, or a designee of such Director. 
(g)Annual program report 
(1)In generalNot later than 6 months after the end of each fiscal year in which the WTC program is in operation, the WTC Program Administrator shall submit an annual report to the Congress on the operations of this title for such fiscal year and for the entire period of operation of the program. 
(2)Contents of reportEach annual report under paragraph (1) shall include the following: 
(A)Eligible individualsInformation for each clinical program described in paragraph (3)— 
(i)on the number of individuals who applied for certification under subtitle B and the number of such individuals who were so certified; 
(ii)of the individuals who were certified, on the number who received medical monitoring under the program and the number of such individuals who received medical treatment under the program; 
(iii)with respect to individuals so certified who received such treatment, on the WTC-related health conditions for which they were treated; and 
(iv)on the projected number of individuals who will be certified under subtitle B in the succeeding fiscal year. 
(B)Monitoring and treatment costsFor each clinical program so described— 
(i)information on the costs of monitoring and the costs of treatment and on the estimated costs of such monitoring and treatment in the succeeding fiscal year; and 
(ii)an estimate of the cost of medical treatment for WTC-related conditions that have been paid for or reimbursed by workers’ compensation, by public or private health plans, or by the City of New York under section 3012(c)(4). 
(C)Administrative costsInformation on the cost of administering the program, including costs of program support, data collection and analysis, and research conducted under the program. 
(D)Administrative experienceInformation on the administrative performance of the program, including— 
(i)the performance of the program in providing timely evaluation of and treatment to eligible individuals; and 
(ii)a list of the Clinical Centers of Excellence and other providers that are participating in the program. 
(E)Scientific reportsA summary of the findings of any new scientific reports or studies on the health effects associated with WTC center exposures. 
(F)Advisory committee recommendationsA list of recommendations by the WTC Scientific/Technical Advisory Committee on additional WTC program eligibility criteria and on additional WTC-related health conditions and the action of the WTC Program Administrator concerning each such recommendation. 
(G)Research resultsThe findings research conducted under section 3041(a). 
(3)Separate clinical programs describedIn paragraph (2), each of the following shall be treated as a separate clinical program of the WTC program: 
(A)FDNY respondersThe benefits provided for eligible WTC responders described in section 3006(b)(1)(A). 
(B)Other eligible WTC respondersThe benefits provided for eligible WTC responders not described in subparagraph (A). 
(C)Eligible WTC residents and other non-respondersThe benefits provided for eligible WTC residents and other non-responders. 
(h)Notification to Congress when reach 80 percent of eligibility numerical limitsThe WTC Program Administrator shall promptly notify the Congress— 
(1)when the number of certifications for eligible WTC responders subject to the limit established under section 3011(a)(5) has reached 80 percent of such limit; and 
(2)when the number of certifications for eligible WTC residents or other non-responders subject to the limit established under section 3021(a)(5) has reached 80 percent of such limit. 
3002.WTC Health Program Scientific/Technical Advisory Committee 
(a)EstablishmentThe WTC Program Administrator shall establish an advisory committee to be known as the WTC Health Program Scientific/Technical Advisory Committee (in this section referred to as the Advisory Committee) to review scientific and medical evidence and to make recommendations to the Administrator on additional WTC program eligibility criteria and on additional WTC-related health conditions. 
(b)CompositionThe WTC Program Administrator shall appoint the members of the Advisory Committee and shall include at least— 
(1)4 occupational physicians, at least two of whom have experience treating WTC rescue and recovery workers; 
(2)2 environmental medicine or environmental health specialists; 
(3)2 representatives of eligible WTC responders; 
(4)2 representatives of WTC residents and other non-responders; 
(5)an industrial hygienist; 
(6)a toxicologist; 
(7)an epidemiologist; and 
(8)a mental health professional. 
(c)MeetingsThe Advisory Committee shall meet at such frequency as may be required to carry out its duties. 
(d)ReportsThe WTC Program Administrator shall provide for publication of recommendations of the Advisory Committee on the public website established for the WTC program. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary, not to exceed $100,000, for each fiscal year beginning with fiscal year 2009. 
(f)DurationNotwithstanding any other provision of law, the Advisory Committee shall continue in operation during the period in which the WTC program is in operation. 
(g)Application of FACAExcept as otherwise specifically provided, the Advisory Committee shall be subject to the Federal Advisory Committee Act. 
3003.WTC Health Program Steering Committees 
(a)EstablishmentThe WTC Program Administrator shall establish two steering committees (each in this section referred to as a Steering Committee) as follows: 
(1)WTC responders steering committeeOne steering committee, to be known as the WTC Responders Steering Committee, for the purpose of facilitating the coordination of medical monitoring and treatment programs for the eligible WTC responders under part 1 of subtitle B. 
(2)WTC community program steering committeeOne steering committee, to be known as the WTC Community Program Steering Committee, for the purpose of facilitating the coordination of medical monitoring and treatment programs for eligible WTC residents and other non-responders under part 2 of subtitle B. 
(b)Membership 
(1)Initial membership of WTC Responders Steering CommitteeThe WTC Responders Steering Committee shall initially be composed of members of the WTC Monitoring and Treatment Program Steering Committee (as in existence on the day before the date of the enactment of this title). 
(2)Initial membership of WTC Community Program Steering Committee 
(A)In generalThe WTC Community Program Steering Committee shall initially be composed of the following: 
(i)The Medical Director of the WTC Environmental Health Center. 
(ii)The Executive Director of the WTC Environmental Health Center. 
(iii)Three physicians, one each representing the three WTC Environmental Health Center treatment sites of Bellevue Hospital Center, Gouverneur Healthcare Services, and Elmhurst Hospital Center. 
(iv)Three physicians or specialists, including a pediatrician, an epidemiologist, a psychiatrist or psychologist, with experience with non-responder WTC diseases. 
(v)One environmental/occupational specialist with WTC experience. 
(vi)One social worker with experience treating non-responders at a WTC Environmental Health Center treatment site. 
(vii)10 representatives of the affected populations of residents, students, area workers, and other non-responders. Such Committee shall also include, as nonvoting members, members of the WTC Environmental Health Center Community Advisory Committee (as in existence on the day before the date of the enactment of this title) who are not otherwise appointed under clause (vii).
(B)Appointments 
(i)NYC Health and Hospitals CorporationThe New York City Health and Hospitals Corporation shall nominate members for positions described in clauses (iii) through (vi) of subparagraph (A). 
(ii)WTC EHC Community Advisory CommitteeThe WTC Environmental Health Center Community Advisory Committee as in existence on the date of the enactment of this title shall nominate members for positions described in subparagraph (A)(vii). 
(iii)TimingNominations under clauses (i) and (ii) shall be recommended to the WTC Program Administrator not later than 60 days after the date of the enactment of this title. 
(iv)AppointmentThe WTC Program Administrator shall appoint members of the WTC Community Program Steering Committee not later than 90 days after the date of the enactment of this title. 
(v)General representativesOf the members appointed under subparagraph (A)(vii)— 
(I)the representation shall reflect the broad and diverse WTC-affected populations and constituencies and the diversity of impacted neighborhoods, including residents, hard-to-reach populations, students, area workers, school parents, community-based organizations, Community Boards, WTC Environmental Health Center patients, labor unions, and labor advocacy organizations; and 
(II)no one individual organization can have more than one representative. 
(3)Additional appointmentsEach Steering Committee may appoint additional members to the Committee, subject to the approval of the WTC Program Administrator. 
(4)VacanciesA vacancy in a Steering Committee shall be filled by the Steering Committee, subject to the approval of the WTC Program Administrator, so long as— 
(A)in the case of the WTC Responders Steering Committee, the composition of the Committee includes representatives of eligible WTC responders and representatives of each Clinical Center of Excellence and each Coordinating Center of Excellence that serves eligible WTC responders; or 
(B)in the case of the WTC Community Program Steering Committee, the composition of the Committee includes representatives includes representatives of eligible WTC residents and other non-responders and representatives of each Clinical Center of Excellence and each Coordinating Center of Excellence that serves eligible WTC residents and other non-responders. 
(5)Co-Chairs of WTC Community Program Steering CommitteeThe WTC Community Program Steering Committee shall have two Co-Chairs as follows: 
(A)Environmental Health Clinic Co-ChairA WTC Environmental Health Clinic Co-Chair who shall be chosen by the WTC Environmental Health Center members on the Steering Committee. 
(B)Community/Labor Co-ChairA Community/Labor Co-Chair who shall be chosen by the community and labor-based members of the Steering Committee. 
(c)Relation to FACAEach Steering Committee shall not be subject to the Federal Advisory Committee Act. 
(d)MeetingsEach Steering Committee shall meet at such frequency necessary to carry out its duties, but not less than 4 times each calendar year and at least two such meetings each year shall be a joint meeting with the other Steering Committee for the purpose of exchanging information regarding the WTC program. 
(e)DurationNotwithstanding any other provision of law, each Steering Committee shall continue in operation during the period in which the WTC program is in operation. 
3004.Community education and outreach 
(a)In generalThe WTC Program Administrator shall institute a program that provides education and outreach on the existence and availability of services under the WTC program. The outreach and education program— 
(1)shall include the establishment of a public website with information about the WTC program; and 
(2)shall be conducted in a manner intended— 
(A)to reach all affected populations; and 
(B)to include materials for culturally and linguistically diverse populations. 
(b)PartnershipsTo the greatest extent possible, in carrying out this section, the WTC Program Administrator shall enter into partnerships with local governments and organizations with experience performing outreach to the affected populations, including community and labor-based organizations. 
3005.Uniform data collection 
(a)In generalThe WTC Program Administrator shall provide for the uniform collection of data (and analysis of data and regular reports to the Administrator) on the utilization of monitoring and treatment benefits provided to eligible WTC responders and eligible WTC residents and other non-responders, the prevalence of WTC-related health conditions, and the identification of new WTC-related medical conditions. Such data shall be collected for all individuals provided monitoring or treatment benefits under subtitle B and regardless of their place of residence or Clinical Center of Excellence through which the benefits are provided. 
(b)Coordinating through Centers of ExcellenceEach Clinical Center of Excellence shall, under section 3006(d)(3), collect data described in subsection (a) and report such data to the corresponding Coordinating Center of Excellence for analysis by such Coordinating Center of Excellence under section 3006(a)(2)(A). 
(c)PrivacyThe data collection and analysis under this section shall be conducted in a manner that protects the confidentiality of individually identifiable health information consistent with applicable legal requirements. 
3006.Centers of excellence 
(a)In general 
(1)Contracts with clinical centers of excellenceThe WTC Program Administrator shall enter into contracts with Clinical Centers of Excellence specified in subsection (b)(1)— 
(A)for the provision of monitoring and treatment benefits under subtitle B; 
(B)for the provision of outreach activities to individuals eligible for such monitoring and treatment benefits and follow-up to individuals who are enrolled in the program; 
(C)for the provision of counseling for benefits under subtitle B, with respect to WTC-related health conditions, for individuals eligible for such benefits; 
(D)for the provision of counseling for benefits for WTC-related health conditions that may be available under Workers’ Compensation, health insurance, disability insurance, or other insurance plans or through public or private social service agencies and assisting eligible individuals in applying for such benefits; 
(E)for the provision of translational and interpretive services as for program participants who are not English language proficient; and 
(F)for the collection and reporting of data in accordance with section 3005. 
(2)Contracts with coordinating centers of excellenceThe WTC Program Administrator shall enter into contracts with Coordinating Centers of Excellence specified in subsection (b)(2)— 
(A)for receiving, analyzing, and reporting to the WTC Program Administrator on data, in accordance with section 3005, that has been collected and reported to such Coordinating Centers by the corresponding Clinical Centers of Excellence under subsection (d)(3); 
(B)for the development of medical monitoring and treatment protocols, with respect to WTC-related health conditions; 
(C)for coordinating the outreach activities conducted under paragraph (1)(B) by each corresponding Clinical Center of Excellence; 
(D)for establishing criteria for the credentialing of medical providers participating in the nationwide network under section 3031; and 
(E)for coordinating and administrating the activities of the WTC Health Program Steering Committees established under section 3003(a). The medical providers under subparagraph (D) shall be selected by the WTC Program Administrator on the basis of their experience treating or diagnosing the medical conditions included in the list of identified WTC-related conditions for responders and of identified WTC-related conditions for residents and other non-responders.
(b)Centers of Excellence Defined 
(1)Clinical center of excellenceIn this title, the term Clinical Center of Excellence means the following: 
(A)For fdny responders in new yorkWith respect to an eligible WTC responder who responded to the 9/11 attacks as an employee of the Fire Department of the City of New York and who resides in the New York Metropolitan area, such Fire Department (or such entity as has entered into a contract with the Fire Department for monitoring or treatment of such responders). 
(B)Other eligible WTC responders in new yorkWith respect to other eligible WTC responders who reside in the New York Metropolitan area, the Mt. Sinai coordinated consortium, Queens College, State University of New York at Stony Brook, University of Medicine and Dentistry of New Jersey, and Bellevue Hospital. 
(C)WTC residents and other non-responders in new yorkWith respect to eligible WTC residents and other non-responders who reside in the New York Metropolitan area, the World Trade Center Environmental Health Center at Bellevue Hospital and such hospitals or other facilities, including but not limited to those within the New York City Health and Hospitals Corporation, as are identified by the WTC Program Administrator. 
(D)All eligible WTC responders and eligible WTC residents and other non-respondersWith respect to all eligible WTC responders and eligible WTC residents and other non-responders, such other hospitals or other facilities as are identified by the WTC Program Administrator. The WTC Program Administrator shall limit the number of additional Centers of Excellence identified under subparagraph (D) to ensure that the participating centers have adequate experience in the treatment and diagnosis of identified WTC-related medical conditions.
(2)Coordinating center of excellenceIn this title, the term Coordinating Center of Excellence means the following: 
(A)For fdny respondersWith respect to an eligible WTC responder who responded to the 9/11 attacks as an employee of the Fire Department of the City of New York, such Fire Department. 
(B)Other wtc respondersWith respect to other eligible WTC responders, the Mt. Sinai coordinated consortium. 
(C)WTC residents and other non-respondersWith respect to eligible WTC residents and other non-responders, the World Trade Center Environmental Health Center at Bellevue Hospital. 
(3)Corresponding centersIn this title, a Clinical Center of Excellence and a Coordinating Center of Excellence shall be treated as corresponding to the extent that such Clinical Center and Coordinating Center serve the same population group. 
(c)Reimbursement for non-treatment, non-monitoring program costsA Clinical or Coordinating Center of Excellence with a contract under this section shall be reimbursed for the costs of such Center in carrying out the activities described in subsection (a), other than those described in subsection (a)(1)(A), subject to the provisions of section 3001(d), as follows: 
(1)Clinical centers of excellenceFor carrying out subparagraphs (B) through (F) of subsection (a)(1)— 
(A)Clinical center for FDNY responders in New YorkThe Clinical Center of Excellence for FDNY Responders in New York specified in subsection (b)(1)(A) shall be reimbursed— 
(i)in the first year of the contract under this section, $900 per participant in the medical treatment program, and $400 per participant in the monitoring program; and 
(ii)in each subsequent contract year, subject to paragraph (3), at the rates specified in this subparagraph for the previous contract year adjusted by the WTC Program Administrator to reflect the rate of medical care inflation during the previous contract year. 
(B)Clinical centers serving other eligible WTC responders in new yorkA Clinical Center of Excellence for other WTC responders in New York specified in subsection (b)(1)(B) shall be reimbursed the amounts specified in subparagraph (A). 
(C)Clinical centers serving WTC residents and other non-respondersA Clinical Center of Excellence for eligible WTC residents and other non-responders in New York specified in subsection (b)(1)(C) shall be reimbursed— 
(i)for each participant in a medical treatment program enrolled at a non-hospital-based facility, the amount specified in subparagraph (A) per participant in a medical treatment program; and 
(ii)for each participant in a medical treatment program enrolled at a hospital-based facility, 2/3 of the amount specified in clause (i). 
(D)Other clinical centersA Clinical Center of Excellence or other providers not described in a previous subparagraph shall be reimbursed at a rate set by the WTC Program Administrator. 
(E)Reimbursement rulesThe reimbursement provided under subparagraphs (A), (B) and (C) shall be made for each participant in the WTC program per year, regardless of the volume or cost of services required. 
(2)Coordinating Centers of ExcellenceA Coordinating Centers of Excellence specified in section (a)(2) shall be reimbursed for the provision of services set forth in this section at such levels as are established by the WTC Program Administrator. 
(3)Review of rates 
(A)Initial reviewBefore the end of the fifth contract year of the WTC program, the WTC Program Administrator shall conduct a review to determine whether the reimbursement rates set forth in this subsection provide fair and appropriate reimbursement for such program services. Based on such review, the Administrator may, by rule beginning with the sixth contract year, may modify such rates, taking into account a reasonable and fair rate for the services being provided. 
(B)Subsequent reviewsAfter the sixth contract year, the WTC Program Administrator shall conduct periodic reviews to determine whether the reimbursement rates in effect under this subsection provide fair and appropriate reimbursement for such program services. Based upon such a review, the Administrator may by rule modify such rates, taking into account a reasonable and fair rate for the services being provided. 
(C)GAO reviewThe Comptroller General of the United States shall review the Secretary’s determinations regarding fair and appropriate reimbursement for program services under this paragraph. 
(d)RequirementsThe WTC Program Administrator shall not enter into a contract with a Clinical Center of Excellence under subsection (a)(1) unless— 
(1)the Center establishes a formal mechanism for consulting with and receiving input from representatives of eligible populations receiving monitoring and treatment benefits under subtitle B from such Center; 
(2)the Center provides for the coordination of monitoring and treatment benefits under subtitle B with routine medical care provided for the treatment of conditions other than WTC-related health conditions; 
(3)the Center collects and reports to the corresponding Coordinating Center of Excellence data in accordance with section 3005; 
(4)the Center has in place safeguards against fraud that are satisfactory to the Administrator; 
(5)the Center agrees to treat or refer for treatment all individuals who are eligible WTC responders or eligible WTC residents and other nonresponders with respect to such Center who present themselves for treatment of a WTC-related health condition; and 
(6)the Center agrees to meet all the other applicable requirements of this title, including regulations implementing such requirements. 
3007.Programs regarding attack at PentagonThe Secretary may, to the extent determined appropriate by the Secretary, establish with respect to the terrorist attack at the Pentagon on September 11, 2001, programs similar to the programs that are established in subtitles B and C with respect to the September 11, 2001, terrorist attacks on the World Trade Center. 
3008.Entitlement authoritiesSubtitle B constitutes budget authority in advance of appropriations Acts and represents the obligation of the Federal Government to provide for the payment for monitoring and treatment in accordance with such subtitle and section 3006(c) constitutes such budget authority and represents the obligation of the Federal Government to provide for the payment described in such section. 
3009.DefinitionsIn this title: 
(1)The term aggravating means, with respect to a health condition, a health condition that existed on September 11, 2001, and that, as a result of exposure to airborne toxins, any other hazard, or any other adverse condition resulting from the September 11, 2001, terrorist attacks on the World Trade Center requires medical treatment that is (or will be) in addition to, more frequent than, or of longer duration than the medical treatment that would have been required for such condition in the absence of such exposure. 
(2)The terms Clinical Center of Excellence and Coordinating Center of Excellence have the meanings given such terms in section 3006(b). 
(3)The term current consortium arrangements means the arrangements as in effect on the date of the enactment of this title between the National Institute for Occupational Safety and Health and the Mt. Sinai-coordinated consortium and the Fire Department of the City of New York. 
(4)The terms eligible WTC responder and eligible WTC resident or other non-responder are defined in sections 3011(a) and 3021(a), respectively. 
(5)The term list of identified WTC-related health conditions means— 
(A)for eligible WTC responders, the identified WTC-related health condition for eligible WTC responders under section 3012(a)(3); or 
(B)for eligible WTC residents and other non-responders, the identified WTC-related health condition for WTC residents and other responders under section 3022(b)(1). 
(6)The term Mt.-Sinai-coordinated consortium means the consortium coordinated by Mt. Sinai hospital in New York City that coordinates the monitoring and treatment under the current consortium arrangements for eligible WTC responders other than with respect to those covered under the arrangement with the Fire Department for the City of New York. 
(7)The term New York City disaster area means the area within New York City that is— 
(A)the area of Manhattan that is south of Houston Street; and 
(B)any block in Brooklyn that is wholly or partially contained within a 1.5-mile radius of the former World Trade Center site. 
(8)The term New York metropolitan area means an area, specified by the WTC Program Administrator, within which eligible WTC responders and eligible WTC residents and other non-responders who reside in such area are reasonably able to access monitoring and treatment benefits under this title through a Clinical Centers of Excellence described in subparagraphs (A), (B), or (C) of section 3006(b)(1). 
(9)The term September 11, 2001, terrorist attacks on the World Trade Center means the terrorist attacks that occurred on September 11, 2001, in New York City and includes the aftermath of such attacks. 
(10)The term WTC Health Program Steering Committee means such a Steering Committee established under section 3003. 
(11)The term WTC Program Administrator means the individual responsible under section 3001(d) for the administration of the WTC program. 
(12)The term WTC-related health condition is defined in section 3012(a). 
(13)The term WTC Scientific/Technical Advisory Committee means such Committee established under section 3002. 
BProgram of Monitoring and Treatment 
1For WTC Responders  
3011.Identification of eligible WTC responders and provision of WTC-related monitoring services 
(a)Eligible WTC responder Defined 
(1)In generalFor purposes of this title, the term eligible WTC responder means any of the following individuals, subject to paragraph (5): 
(A)Currently identified responderAn individual who has been identified as eligible for medical monitoring under the current consortium arrangements (as defined in section 3009(3)). 
(B)Responder who meets current eligibility criteriaAn individual who meets the current eligibility criteria described in paragraph (2). 
(C)Responder who meets modified eligibility criteriaAn individual who— 
(i)performed rescue, recovery, demolition, debris cleanup, or other related services in the New York City disaster area in response to the September 11, 2001, terrorist attacks on the World Trade Center, regardless of whether such services were performed by a State or Federal employee or member of the National Guard or otherwise; and 
(ii)meets such eligibility criteria relating to exposure to airborne toxins, other hazards, or adverse conditions resulting from the September 11, 2001, terrorist attacks on the World Trade Center as the WTC Program Administrator, after consultation with the WTC Responders Steering Committee and the WTC Scientific/Technical Advisory Committee, determines appropriate. 
(2)Current eligibility criteriaThe eligibility criteria described in this paragraph for an individual is that the individual is described in either of the following categories: 
(A)Fire fighters and related personnelAll members of the Fire Department of the City of New York (whether fire or emergency personnel, active or retired) who participated at least one day in the rescue and recovery effort at any of the former World Trade sites (including Ground Zero, Staten Island land fill, and the NYC Chief Medical Examiner’s office) for any time during the period beginning on September 11, 2001, and ending on July 31, 2002. 
(B)Other wtc rescue, recovery, and clean-up workersThe individual— 
(i)worked or volunteered on-site in rescue, recovery, debris-cleanup or related support services in lower Manhattan (south of Canal St.), the Staten Island Landfill, or the barge loading piers, for at least 4 hours during the period beginning on September 11, 2001, and ending on September 14, 2001, for at least 24 hours during the period beginning on September 11, 2001, and ending on September 30, 2001, or for at least 80 hours during the period beginning on September 11, 2001, and ending on July 31, 2002; 
(ii)was an employee of the Office of the Chief Medical Examiner of the City of New York involved in the examination and processing of human remains, or other morgue worker who performed similar post-September 11 functions for such Office staff; 
(iii)was a worker in the Port Authority Trans-Hudson Corporation tunnel for at least 24 hours during the period beginning on February 1, 2002, and ending on July 1, 2002; or 
(iv)was a vehicle-maintenance worker who was exposed to debris from the former World Trade Center while retrieving, driving, cleaning, repairing, and maintaining vehicles contaminated by airborne toxins from the September 11, 2001, terrorist attacks on the World Trade Center during a duration and period described in subparagraph (A). 
(3)Application processThe WTC Program Administrator in consultation with the Coordinating Centers of Excellence shall establish a process for individuals, other than eligible WTC responders described in paragraph (1)(A), to apply to be determined to be eligible WTC responders. Under such process— 
(A)there shall be no fee charged to the applicant for making an application for such determination; and 
(B)the Administrator shall make a determination on such an application not later than 60 days after the date of filing the application. 
(4)Certification 
(A)In generalIn the case of an individual who is described in paragraph (1)(A) or who is determined under paragraph (3) (consistent with paragraph (5)) to be an eligible WTC responder, the WTC Program Administrator shall provide an appropriate certification of such fact and of eligibility for monitoring and treatment benefits under this part. The Administrator shall make determinations of eligibility relating to an applicant’s compliance with this title, including the verification of information submitted in support of the application, and shall not deny such a certification to an individual unless the Administrator determines that— 
(i)based on the application submitted, the individual does not meet the eligibility criteria; or 
(ii)the numerical limitation on eligible WTC responders set forth in paragraph (5) has been met. 
(B)TimingIn the case of an individual who is determined under paragraph (3) and consistent with paragraph (5) to be an eligible WTC responder, the WTC Program Administrator shall provide the certification under subparagraph (A) at the time of the determination. 
(5)Numerical limitation on eligible WTC responders 
(A)In generalNotwithstanding any other provision of this title, the total number of individuals not described in subparagraph (C) who may qualify as eligible WTC responders for purposes of this title, and be certified as eligible WTC responders under paragraph (4), shall not exceed 35,000. 
(B)ProcessIn implementing subparagraph (A), the WTC Program Administrator shall— 
(i)limit the number of certifications provided under paragraph (4) in accordance with such subparagraph; and 
(ii)provide priority in such certifications in the order in which individuals apply for a determination under paragraph (3). 
(C)Currently identified responders not countedIndividuals described in this subparagraph are individuals who are described in paragraph (1)(A). 
(b)Monitoring Benefits 
(1)In generalIn the case of an eligible WTC responder, the WTC program shall provide for monitoring benefits that include medical monitoring consistent with protocols approved by the WTC Program Administrator and including screening, clinical examinations, and long-term health monitoring and analysis. In the case of an eligible WTC responder who is an active member of the Fire Department of the City of New York, the responder shall receive such benefits as part of the individual’s periodic company medical exams. 
(2)Provision of monitoring benefitsThe monitoring benefits under paragraph (1) shall be provided through the Clinical Center of Excellence for the type of individual involved or, in the case of an individual residing outside the New York metropolitan area, under an arrangement under section 3031. 
3012.Treatment of eligible WTC responders for WTC-related health conditions 
(a)WTC–Related Health Condition Defined 
(1)In generalFor purposes of this title, the term WTC-related health condition means— 
(A)an illness or health condition for which exposure to airborne toxins, any other hazard, or any other adverse condition resulting from the September 11, 2001, terrorist attacks on the World Trade Center, based on an examination by a medical professional with experience in treating or diagnosing the medical conditions included in the applicable list of identified WTC-related conditions, is substantially likely to be a significant factor in aggravating, contributing to, or causing the illness or health condition, as determined under paragraph (2); or 
(B)a mental health condition for which such attacks, based on an examination by a medical professional with experience in treating or diagnosing the medical conditions included in the applicable list of identified WTC-related conditions, is substantially likely be a significant factor in aggravating, contributing to, or causing the condition, as determined under paragraph (2). 
(2)DeterminationThe determination of whether the September 11, 2001, terrorist attacks on the World Trade Center were substantially likely to be a significant factor in aggravating, contributing to, or causing an individual’s illness or health condition shall be made based on an assessment of the following: 
(A)The individual’s exposure to airborne toxins, any other hazard, or any other adverse condition resulting from the terrorist attacks. Such exposure shall be— 
(i)evaluated and characterized through the use of a standardized, population appropriate questionnaire approved by the Director of the National Institute for Occupational Safety and Health; and 
(ii)assessed and documented by a medical professional with experience in treating or diagnosing medical conditions included on the list of identified WTC-related conditions. 
(B)The type of symptoms and temporal sequence of symptoms. Such symptoms shall be— 
(i)assessed through the use of a standardized, population appropriate medical questionnaire approved by Director of the National Institute for Occupational Safety and Health and a medical examination; and 
(ii)diagnosed and documented by a medical professional described in subparagraph (A)(ii). 
(3)List of identified wtc-related health conditions for eligible WTC respondersFor purposes of this title, the term identified WTC-related health condition for eligible WTC responders means any of the following health conditions, and any condition specified under paragraph (4): 
(A)Aerodigestive disorders 
(i)Interstitial lung diseases. 
(ii)Chronic respiratory disorder-fumes/vapors. 
(iii)Asthma. 
(iv)Reactive airways dysfunction syndrome (RADS). 
(v)WTC-exacerbated chronic obstructive pulmonary disease (COPD). 
(vi)Chronic cough syndrome. 
(vii)Upper airway hyperreactivity. 
(viii)Chronic rhinosinusitis. 
(ix)Chronic nasopharyngitis. 
(x)Chronic laryngitis. 
(xi)Gastro-esophageal reflux disorder (GERD). 
(xii)Sleep apnea exacerbated by or related to a condition described in a previous clause. 
(B)Mental health conditions 
(i)Post traumatic stress disorder (PTSD). 
(ii)Major depressive disorder. 
(iii)Panic disorder. 
(iv)Generalized anxiety disorder. 
(v)Anxiety disorder (not otherwise specified). 
(vi)Depression (not otherwise specified). 
(vii)Acute stress disorder. 
(viii)Dysthymic disorder. 
(ix)Adjustment disorder. 
(x)Substance abuse. 
(xi)V codes (treatments not specifically related to psychiatric disorders, such as marital problems, parenting problems, etc.) 
(C)Musculoskeletal disorders 
(i)Low back pain. 
(ii)Carpal tunnel syndrome (CTS). 
(iii)Other musculoskeletal disorders. 
(4)Application for additional identified wtc-related health conditions for eligible WTC responders 
(A)ApplicationAny individual or organization can apply to the WTC Program Administrator for an illness or health condition not described in paragraph (3) to be added to the list of identified WTC-related conditions for eligible WTC responders. 
(B)ReviewThe WTC Program Administrator shall establish a public process for receiving public input and comments on any application under subparagraph (A). 
(C)ConsiderationsIn making determinations on such applications, the WTC Program Administrator shall give deference to the findings and recommendations of Clinical Centers of Excellence published in peer reviewed journals in the determination of whether an additional illness or health condition, such as cancer, should be added to the list of identified WTC-related health conditions for eligible WTC responders. 
(D)ConsultationThe WTC Program Administrator shall consult with the WTC Responders Steering Committee and the WTC Scientific/Technical Advisory Committee in making a determination on whether an additional health condition should be added to the list of identified WTC-related conditions for eligible WTC responders. 
(E)DeterminationThe WTC Program Administrator shall add an illness or health condition to the list of identified WTC-related health conditions for eligible WTC responders if, based on a review of the evidence and consultations conducted under subparagraphs (B), (C), and (D), the Administrator determines that exposure to airborne toxins, other hazards, or other adverse conditions resulting from the September 11, 2001, terrorist attacks on the World Trade Center is substantially likely to be a significant factor in aggravating, contributing to, or causing the illness or health condition. 
(b)Coverage of Treatment for WTC-Related Health Conditions 
(1)Determination based on an identified wtc-related health condition for eligible WTC responders 
(A)In generalIf a physician at a Clinical Center of Excellence that is providing monitoring benefits under section 3011 for an eligible WTC responder determines that the responder has an identified WTC-related health condition, and the physician makes a clinical determination that exposure to airborne toxins, other hazards, or adverse conditions resulting from the 9/11 terrorist attacks is substantially likely to be a significant factor in aggravating, contributing to, or causing the condition— 
(i)the physician shall promptly transmit such determination to the WTC Program Administrator and provide the Administrator with the medical facts supporting such determination; and 
(ii)on and after the date of such transmittal and subject to paragraph (2), the WTC program shall provide for payment under subsection (c) for medically necessary treatment for such condition. 
(B)Review; certification; appeals 
(i)ReviewA Federal employee designated by the WTC Program Administrator shall review determinations made under subparagraph (A)(i) of a WTC-related health condition. 
(ii)CertificationThe Administrator shall provide a certification of coverage of the treatment of such condition based upon reviews conducted under clause (i). Such a certification shall be provided unless the Administrator determines that the responder’s condition is not an identified WTC-related health condition or that exposure to airborne toxins, other hazards, or adverse conditions resulting from the 9/11 terrorist attacks is not substantially likely to be a significant factor in significantly aggravating, contributing to, or causing the condition. 
(iii)Appeal processThe Administrator shall provide a process for the appeal of determinations under clause (ii). 
(2)Determination based on other wtc-related health condition 
(A)In generalIf a physician at a Clinical Center of Excellence determines pursuant to subsection (a) that the eligible WTC responder has a WTC-related health condition that is not an identified WTC-related health condition for eligible WTC responders— 
(i)the physician shall promptly transmit such determination to the WTC Program Administrator and provide the Administrator with the facts supporting such determination; and 
(ii)on and after the date of such transmittal and pending a determination by the Administrator under subparagraph (B), the WTC program shall provide for payment under subsection (c) for medically necessary treatment for such condition. 
(B)Review; certification 
(i)Use of physician panelThe WTC Program Administrator shall provide for the review of each determination made under subparagraph (A)(i) of a WTC-related health condition to be made by a physician panel with appropriate expertise appointed by the WTC Program Administrator. Such a panel shall make recommendations to the Administrator on the evidence supporting such determination. 
(ii)Review of recommendations of panel; certificationThe Administrator, based on such recommendations shall determine whether or not the condition is a WTC-related health condition and, if it is, provide for a certification under paragraph (1)(B)(ii) of coverage of such condition. The Administrator shall provide a process for the appeal of determinations that the responder’s condition is not a WTC-related health condition. 
(3)Requirement of medical necessityThe determination under paragraphs (1)(A)(ii) and (2)(A)(ii) of whether treatment is medically necessary for a WTC-related health condition shall be made by physicians at the appropriate Clinical Center of Excellence, taking into account, for identified WTC-related health conditions, medical treatment protocols established under subsection (d). 
(4)Scope of treatment covered 
(A)In generalThe scope of treatment covered under such paragraphs includes services of physicians and other health care providers, diagnostic and laboratory tests, prescription drugs, inpatient and outpatient hospital services, and other medically necessary treatment. 
(B)Pharmaceutical coverageWith respect to ensuring coverage of medically necessary outpatient prescription drugs, such drugs shall be provided, under arrangements made by the WTC Program Administrator, directly through participating Clinical Centers of Excellence or through one or more outside vendors. 
(5)Provision of treatment pending certificationIn the case of an eligible WTC responder who has been determined by an examining physician under subsection (b)(1) to have an identified WTC-related health condition, but for whom a certification of the determination has not yet been made by the WTC Program Administrator, medical treatment may be provided under this subsection until the Administrator makes a decision on such certification. Medical treatment provided under this paragraph shall be considered to be medical treatment for which payment may be made under subsection (c). 
(c)Payment for Medical Monitoring and Treatment of WTC-Related Health Conditions 
(1)Medical treatment 
(A)Use of medicare payment rates 
(i)In generalSubject to subparagraph (B), the WTC Program Administrator shall reimburse costs for medically necessary treatment under this title for WTC-related health conditions provided under this title in a facility for which a payment rate is established under the Medicare program under title XVIII of the Social Security Act at the applicable percentage of such Medicare payment rate. 
(ii)Applicable percentageFor purposes of this subparagraph, the term applicable percentage means— 
(I)115 percent for treatment provided by a hospital or an ambulatory care facility; or 
(II)130 percent for other treatment. 
(B)Pharmaceuticals 
(i)In generalThe WTC Program Administrator shall establish a program for paying for the medically necessary outpatient prescription pharmaceuticals prescribed under this title for WTC-related conditions through one or more contracts with outside vendors. 
(ii)Competitive biddingUnder such program the Administrator shall— 
(I)select one or more appropriate vendors through a Federal competitive bid process; and 
(II)select the lowest bidder (or bidders) meeting the requirements for providing pharmaceutical benefits for participants in the WTC program. 
(iii)Treatment of FDNY participantsUnder such program the Administrator may enter select a separate vendor to provide pharmaceutical benefits to eligible WTC responders for whom the Clinical Center of Excellence is described in section 3006(b)(1)(A) if such an arrangement is deemed necessary and beneficial to the program by the WTC Program Administrator. 
(C)Other treatmentFor treatment not covered under a preceding subparagraph, the WTC Program Administrator shall designate a reimbursement rate for each such service based upon the rates of reimbursement specified in the preceding subparagraphs. 
(2)Medical monitoringThe WTC Program Administrator shall reimburse the costs of medical monitoring provided under this title at a rate set by the Administrator. 
(3)Administrative arrangement authorityThe WTC Program Administrator may enter into arrangements with other government agencies, insurance companies, or other third-party administrators to provide for timely and accurate processing of claims under this section. 
(4)Participation by New York City in treatment costs 
(A)In generalThe amount of the covered treatment payment (as defined in subparagraph (B)) for a fiscal year shall be reduced by an amount equal to 5 percent of the amount of the covered treatment payment that would be made for the fiscal year but for this paragraph. 
(B)Covered treatment payment definedFor purposes of this paragraph, the term covered treatment payment means payment under paragraph (1), including under such paragraph as applied under section 3022(a), for items and services furnished by a Clinical Center of Excellence within the New York City Health and Hospitals Corporation to eligible WTC responders and to eligible WTC residents or other non-responders. Such payment shall be determined after the application of paragraphs (2) and (3) of section 3001(d). 
(d)Medical Treatment Protocols 
(1)DevelopmentThe Coordinating Centers of Excellence shall develop medical treatment protocols for the treatment of eligible WTC responders and eligible WTC residents and other non-responders for identified WTC-related health conditions under subsection (b). 
(2)ApprovalThe WTC Program Administrator shall approve the medical treatment protocols, in consultation with the WTC Health Program Steering Committees. 
2Community Program 
3021.Identification of eligible WTC residents and other non-responders and provision of WTC-related monitoring services 
(a)Eligible WTC resident and other non-responder defined 
(1)In generalIn this title, the term eligible WTC resident and other non-responder means, subject to paragraph (3), an individual who is not an eligible WTC responder and is described in any of the following subparagraphs: 
(A)A person who was present in the New York City disaster area in the dust or dust cloud on September 11, 2001. 
(B)A person who worked, resided or attended school, child care or adult day care in the New York City disaster area for— 
(i)at least four days during the 4-month period beginning on September 11, 2001, and ending on January 10, 2002; or 
(ii)at least 30 days during the period beginning on September 11, 2001, and ending on July 31, 2002. 
(C)Any person who worked as a clean-up worker or performed maintenance work in the New York City disaster area during the 4-month period described in subparagraph (B)(i) and had extensive exposure to WTC dust as a result of such work. 
(D)A person who was deemed eligible to receive a grant from the Lower Manhattan Development Corporation Residential Grant Program, who possessed a lease for a residence or purchased a residence in the New York City disaster area, and who resided in such residence during the period beginning on September 11, 2001, and ending on May 31, 2003. 
(E)A person whose place of employment— 
(i)at any time during the period beginning on September 11, 2001, and ending on May 31, 2003, was in the New York City disaster area; and 
(ii)was deemed eligible to receive a grant from the Lower Manhattan Development Corporation WTC Small Firms Attraction and Retention Act program or other government incentive program designed to revitalize the Lower Manhattan economy after the September 11, 2001, terrorist attacks on the World Trade Center. 
(F)A person who was receiving treatment as of the date of the enactment of this title at the World Trade Center Environmental Health Center operated by the New York City Health and Hospitals Corporation. 
(2)Eligibility criteriaIn establishing eligibility criteria for purposes of subparagraphs (A) through (C) of paragraph (1) and for purposes of section 3011(a)(1)(D), the WTC Program Administrator shall— 
(A)take into account the period, and, to the extent feasible, intensity, of exposure to airborne toxins, other hazard, or other adverse condition; 
(B)base such criteria on best available evidence of exposure and related adverse health effects; and 
(C)consult with the WTC Community Program Steering Committee, Coordinating Centers of Excellence described in section 3006(b)(1)(C), and affected populations. The Administrator shall first establish such criteria not later than 90 days after the date of the enactment of this title.
(3)Application processThe WTC Program Administrator in consultation with the Coordinating Centers of Excellence shall establish a process for individuals to be determined eligible WTC residents and other non-responders. Under such process— 
(A)there shall be no fee charged to the applicant for making an application for such determination; and 
(B)the Administrator shall make a determination on such an application not later than 60 days after the date of filing the application. 
(4)Certification 
(A)In generalIn the case of an individual who is determined under paragraph (3) and consistent with paragraph (5) to be an eligible WTC resident or other non-responder, the WTC Program Administrator shall provide an appropriate certification of such fact and of eligibility for monitoring and treatment benefits under this part. The Administrator shall make determinations of eligibility relating to an applicant’s compliance with this title, including the verification of information submitted in support of the application and shall not deny such a certification to an individual unless the Administrator determines that— 
(i)based on the application submitted, the individual does not meet the eligibility criteria; or 
(ii)the numerical limitation on eligible WTC residents and other non-responders set forth in paragraph (5) has been met. 
(B)TimingIn the case of an individual who is determined under paragraph (3) and consistent with paragraph (5) to be an eligible WTC resident or other non-responder, the WTC Program Administrator shall provide the certification under subparagraph (A) at the time of such determination. 
(5)Numerical limitation on eligible WTC residents and other non-responders 
(A)In generalNotwithstanding any other provision of this title, the total number of individuals not described in subparagraph (C) who may qualify as eligible WTC residents and other non-responders for purposes of this title, and be certified as eligible WTC residents and other non-responders under paragraph (4), shall not exceed 35,000. 
(B)ProcessIn implementing subparagraph (A), the WTC Program Administrator shall— 
(i)limit the number of certifications provided under paragraph (4) in accordance with such subparagraph; and 
(ii)provide priority in such certifications in the order in which individuals apply for a determination under paragraph (3). 
(C)Individuals currently receiving monitoring or treatment not countedIndividuals described in this subparagraph are individuals who, before the date of the enactment of this title, have received any monitoring described in subsection (b)(1) or have received any treatment described in section 3022(a) for an identified WTC-related condition for eligible WTC residents and other non-responders. 
(b)Monitoring Benefits 
(1)In generalIn the case of an eligible WTC resident or other non-responder, the WTC program shall provide for monitoring benefits that include medical monitoring consistent with protocols approved by the WTC Program Administrator, in consultation with the World Trade Center Environmental Health Center at Bellevue Hospital and the WTC Community Program Steering Committee, and including screening, clinical examinations, and long-term health monitoring and analysis. 
(2)Source of benefitsThe monitoring benefits under paragraph (1) shall be provided through a Clinical Center of Excellence with respect to the individual involved. 
3022.Treatment of eligible WTC residents and other non-responders for WTC-related health conditions 
(a)In generalSubject to subsection (b), the provisions of section 3012 shall apply to the treatment of WTC-related health conditions for eligible WTC residents and other non-responders in the same manner as such provisions apply to the treatment of identified WTC-related health conditions for eligible WTC responders, except that an eligible WTC resident or other non-responder need not be receiving monitoring benefits to receive treatment for a WTC-related health condition for eligible WTC residents and other non-responders. 
(b)List of identified WTC-related health conditions for WTC residents and other non-responders 
(1)Identified wtc-related health conditions for wtc residents and other non-respondersFor purposes of this title, the term identified WTC-related health conditions for WTC residents and non-responder means any of the following health conditions, and any condition specified under paragraph (2): 
(A)Aerodigestive disorders 
(i)Interstitial lung diseases. 
(ii)Chronic respiratory disorder—fumes/vapors. 
(iii)Asthma. 
(iv)Reactive airways dysfunction syndrome (RADS). 
(v)WTC-exacerbated chronic obstructive pulmonary disease (COPD). 
(vi)Chronic cough syndrome. 
(vii)Upper airway hyperreactivity. 
(viii)Chronic rhinosinusitis. 
(ix)Chronic nasopharyngitis. 
(x)Chronic laryngitis. 
(xi)Gastro-esophageal reflux disorder (GERD). 
(xii)Sleep apnea exacerbated by or related to a condition described in a previous clause. 
(B)Mental health conditions 
(i)Post traumatic stress disorder (PTSD). 
(ii)Major depressive disorder. 
(iii)Panic disorder. 
(iv)Generalized anxiety disorder. 
(v)Anxiety disorder (not otherwise specified). 
(vi)Depression (not otherwise specified). 
(vii)Acute stress disorder. 
(viii)Dysthymic disorder. 
(ix)Adjustment disorder. 
(x)Substance abuse. 
(xi)V codes (treatments not specifically related to psychiatric disorders, such as marital problems, parenting problems, etc.) 
(2)Application for additional identified wtc-related health conditions for wtc residents and other non-respondersThe provisions of paragraph (4) of section 3012(a) shall apply with respect to an addition to the list of identified WTC-related conditions for eligible WTC residents and other non-responders under paragraph (1) in the same manner as such provisions apply to the addition to the list of identified WTC-related conditions for eligible WTC responders under section 3012(a)(3). 
3023.Treatment of other individuals with WTC-related health conditions 
(a)In GeneralSubject to subsection (c), the provisions of section 3022 shall apply to the treatment of WTC-related health conditions for eligible WTC residents and other non-responders in the case of individuals described in subsection (b) in the same manner as such provisions apply to the treatment of WTC-related health conditions for WTC residents and other non-responders. 
(b)Individuals describedAn individual described in this subsection is an individual who, regardless of location of residence— 
(1)is not a eligible WTC responder or an eligible WTC resident or other non-responder; and 
(2)is diagnosed at a Clinical Center of Excellence (with respect to an eligible WTC resident or other non-responder) with an identified WTC-related health condition for WTC residents and other non-responders. 
(c)Limitation 
(1)In generalThe WTC Program Administrator shall limit benefits for any fiscal year under subsection (a) in a manner so that payments under this section for such fiscal year do not exceed the amount specified in paragraph (2) for such fiscal year. 
(2)LimitationThe amount specified in this paragraph for— 
(A)fiscal year 2009 is $20,000,000; or 
(B)a succeeding fiscal year is the amount specified in this paragraph for the previous fiscal year increased by the annual percentage increase in the medical care component of the consumer price index for all urban consumers. 
3National Arrangement for Benefits for Eligible Individuals Outside New York 
3031.National arrangement for benefits for eligible individuals outside New York 
(a)In generalIn order to ensure reasonable access to monitoring and treatment benefits under this subtitle for individuals who are eligible WTC responders or eligible WTC residents or other nonresponders and who reside in any State, as defined in section 2(f), outside the New York metropolitan area, the WTC Program Administrator shall establish a nationwide network of health care providers to provide such monitoring and treatment benefits near such individuals’ areas of residence in such States, or to establish a mechanism whereby individuals who are entitled to benefits for such monitoring or treatment can be reimbursed for the cost of such monitoring or treatment. Nothing in this subsection shall be construed as preventing such individuals from being provided such monitoring and treatment benefits through a Clinical Center of Excellence. 
(b)Network requirementsAny health care provider participating in the network under subsection (a) shall— 
(1)meet criteria for credentialing established by the Coordinating Centers of Excellence; 
(2)follow the monitoring and treatment protocols developed under section 3006(a)(1); and 
(3)collect and report data in accordance with section 3005. 
CResearch into Conditions 
3041.Research regarding certain health conditions related to September 11 terrorist attacks in New York City 
(a)In GeneralWith respect to individuals, including eligible WTC responders and non-responders, receiving monitoring under subtitle B, the WTC Program Administrator shall conduct or support— 
(1)research on physical and mental health conditions that may be related to the September 11, 2001, terrorist attacks; 
(2)research on diagnosing WTC-related health conditions of such individuals, in the case of conditions for which there has been diagnostic uncertainty; and 
(3)research on treating WTC-related health conditions of such individuals, in the case of conditions for which there has been treatment uncertainty. The Administrator may provide such support through continuation and expansion of research that was initiated before the date of the enactment of this title and through the World Trade Center Health Registry (referred to in section 3051).
(b)Types of researchThe research under subsection (a)(1) shall include epidemiologic studies on WTC-related conditions or emerging conditions— 
(1)among WTC responders, residents, and non-responders under treatment; and 
(2)in sampled populations outside the New York City disaster area in Manhattan as far north as 14th Street and in Brooklyn, along with control populations, to identify potential for long-term adverse health effects in less exposed populations. 
(c)ConsultationThe WTC Program Administrator shall carry out this section in consultation with the WTC Health Program Steering Committees and the WTC Scientific/Technical Advisory Committee. 
(d)Application of Privacy and Human Subject ProtectionsThe privacy and human subject protections applicable to research conducted under this section shall not be less than such protections applicable to research otherwise conducted by the National Institutes of Health. 
(e)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $15,000,000 for each fiscal year, in addition to any other authorizations of appropriations that are available for such purpose. 
DPrograms of the New York City Department of Health and Mental Hygiene 
3051.World Trade Center Health Registry 
(a)Program ExtensionFor the purpose of ensuring on-going data collection for victims of the September 11, 2001, terrorist attacks on the World Trade Center, the WTC Program Administrator, shall extend and expand the arrangements in effect as of January 1, 2008, with the New York City Department of Health and Mental Hygiene that provide for the World Trade Center Health Registry. 
(b)Authorization of AppropriationsThere are authorized to be appropriated $7,000,000 for each fiscal year to carry out this section. 
3052.Mental health services 
(a)In generalThe WTC Program Administrator may make grants to the New York City Department of Health and Mental Hygiene to provide mental health services to address mental health needs relating to the September 11, 2001, terrorist attacks on the World Trade Center. 
(b)Authorization of appropriationsThere are authorized to be appropriated $8,500,000 for each fiscal year to carry out this section. . 
IISeptember 11 Victim Compensation Fund of 2001 
201.Deadline extension for certain claims under September 11 Victim Compensation Fund of 2001Section 405(a)(3) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read as follows: 
 
(3)Limitation 
(A)In generalExcept as provided by subparagraph (B), no claim may be filed under paragraph (1) after December 22, 2003. 
(B)Exceptions 
(i)In generalA claim may be filed under paragraph (1) by an individual (or by a personal representative on behalf of a deceased individual) during the period described in clause (ii), if the Special Master determines that— 
(I)the individual first knew that the individual had suffered a physical harm as a result of the terrorist-related aircraft crashes of September 11, 2001, or the aftermath of such attacks, after December 22, 2003, and before the date that is 5 years after the date of the enactment of the James Zadroga 9/11 Health and Compensation Act of 2008; 
(II)the individual did not for any reason other than as described in subclause (I) know that the individual was eligible to file a claim under paragraph (1) until after December 22, 2003; 
(III)the individual filed a claim under this title before, on, or after December 22, 2003, and suffered a significantly greater physical harm as a result of the terrorist-related aircraft crashes of September 11, 2001, or the aftermath of such attacks, than was known to the individual as of the date the most recent previous claim was filed, and before the date that is 5 years after the date of the enactment of the James Zadroga 9/11 Health and Compensation Act of 2008; or 
(IV)the individual was not eligible to file a claim under this title before December 22, 2003, but who becomes so eligible because of the amendments made by the James Zadroga 9/11 Health and Compensation Act of 2008. 
(ii)Period 
(I)In generalExcept as provided in subclause (II), the period described in this clause is the two-year period beginning on the date of the enactment of the James Zadroga 9/11 Health and Compensation Act of 2008. 
(II)ExceptionIn the case of an individual who first knew on a date after such date of enactment that the individual had suffered physical harm described in subclause (I) of clause (i) or a significantly greater harm, described in subclause (III) of such clause, the period described in this clause is the two-year period beginning on the date the individual first acquired such knowledge. . 
202.Exception to single claim requirement in certain circumstancesSection 405(c)(3)(A) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read as follows: 
 
(A)Single claim 
(i)In generalExcept as provided by clause (ii), not more than 1 claim may be submitted under this title by an individual or on behalf of a deceased individual. 
(ii)ExceptionA second claim may be filed under subsection (a)(1) by an individual (or by a personal representative on behalf of a deceased individual) if the individual is an individual described in clause (i)(II), (i)(III), or (ii)(II) of subsection (a)(3)(B). . 
203.Immediate aftermath definedSection 402 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following new paragraph: 
 
(11)Immediate aftermathIn section 405(c)(2)(A)(i), the term immediate aftermath means any period beginning with the terrorist-related aircraft crashes of September 11, 2001, and ending on July 31, 2002. . 
204.Eligible individuals to include eligible WTC responders and eligible WTC residents and other non-respondersSection 405(c)(2) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)in subparagraph (A)(i), by striking at the World Trade Center, (New York, New York), the Pentagon (Arlington, Virginia), orand inserting within the New York City disaster area (as defined in section 3009 of the Public Health Service Act) or any area (such as marine transport stations, barges, trucks in transit, and Fresh Kills in Staten Island, and including loading, unloading, sorting, and sifting areas) at which debris from the former World Trade Center was handled, at the Pentagon (Arlington, Virginia), or at; 
(2)in subparagraph (A)(ii), by inserting or the handling of such debris after such an air crash; 
(3)in subparagraph (B), at the end by striking or; 
(4)in subparagraph (C), by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), or (C); 
(5)by redesignating subparagraph (C) as subparagraph (D); and 
(6)by adding after subparagraph (B) the following new subparagraph: 
 
(C)an individual who is an eligible WTC responder or an eligible WTC resident or other non-responder, as defined in sections 3011(a) and 3021(a), respectively, of the Public Health Service Act; or . 
205.Limited coverage for additional individuals 
(a)Additional individualsSection 405(c) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)in paragraph (2), by inserting , or is described in paragraph (4) before the semicolon at the end; and 
(2)by adding at the end the following new paragraph: 
 
(4)Additional individualsAn individual described in this paragraph is an individual who— 
(A)is diagnosed at a Clinical Center of Excellence (with respect to an eligible WTC resident or other non-responder) under title XXX of the Public Health Service Act with an identified WTC-related health condition for residents and or other non-responders; and 
(B)but for this paragraph would not be a claimant described in paragraph (2). . 
(b)LimitationSection 406 of the Air Transportation and Safety Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following new subsection: 
 
(d)Limitation on funding for certain claimants 
(1)In generalNotwithstanding any other provision of this title, in the case of claimants described in section 405(c)(4)— 
(A)the total payments that may be made under this title for such claimants shall not exceed $50,000,000; and 
(B)no such payment shall be made to compensate for items and services for which payment is made under title XXX of the Public Health Service Act. 
(2)Criteria for distributionIf the Special Master determines that the amount provided under paragraph (1)(A) is not adequate to pay claims under this title for all such claimants, the Special Master shall establish criteria for the distribution of such amount among such claimants. . 
206.World Trade Center collapse and disaster rescue, recovery, debris removal, cleanup, remediation, and response indemnificationSection 408 of the Air Transportation and Safety Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following new subsection: 
 
(d)Indemnification 
(1)In generalNotwithstanding any other provision of Federal, State, local, or other law, the United States hereby indemnifies and shall defend and hold harmless all contractors and subcontractors (at any tier), including any general contractor, construction manager, prime contractor, or any parent, subsidiary, affiliated company, or joint venture thereof, and the City of New York, for any and all pending or future claims and actions and for any and all liability arising from or related to the rescue and recovery efforts and the debris removal, cleanup, remediation, and response to the World Trade Center collapse and disaster subsequent to the terrorist-related aircraft crashes of September 11, 2001, whether such claims and actions and liability are for compensatory or punitive damages, for contribution or indemnity, or for any other form or type of relief. The indemnification provided herein shall apply to any and all liability, damages, or other obligation to pay any sums (including attorneys fees, other litigation costs, fines, penalties, or other assessments) of the aforementioned parties, except conduct held to be intentionally tortious in nature, regardless of whether such liability, damages, or obligation to pay arises from a finding of liability by a court of competent jurisdiction, through arbitration or another method of dispute resolution, through settlement of claims, or any other method of resolution. No such indemnification payment shall be made to the extent such payment would duplicate payments made under title XXX of the Public Health Service Act. 
(2)Recovery of paymentsTo the extent that insurance coverage exists that is applicable and available to cover a claim, action, or liability for which the indemnification provided under paragraph (1) applies, the United States shall have the right to seek recovery for any payments made under this subsection from any insurer that provided such insurance coverage. 
(3)ContingencyParagraph (1) shall not apply with respect to the City of New York unless, within 30 days after the date of the enactment of this subsection, the City provides for the dissolution of the WTC Captive Insurance Company and the payment to the Treasury of the United States of all remaining funds of such company. Payment of such funds shall be credited against expenditures made under this title as a result of amendments made by title II of the James Zadroga 9/11 Health and Compensation Act of 2008. The previous sentence shall not be construed to limit the funds available to carry out such amendments. . 
 
